March 27, 1936. The opinion of the Court was delivered by
This appeal is from an order of his Honor, Judge Dennis, who "confirmed in all particulars" the report of the Special Referee and gave judgment for the defendants.
We think the order should be affirmed. The appellant raises by her exceptions a number of questions, but we find no substantial merit in any of them. A careful study of the record discloses that the Referee, as held by the trial Judge, was correct in his findings and conclusions, and we approve his report and adopt it as the opinion of the Court. Let it be reported.
All exceptions are overruled, and the judgment of the Circuit Court is affirmed.
MESSRS. JUSTICES CARTER, BONHAM, BAKER, and FISHBURNE concur.